          Case 2:19-cr-00050-CJC Document 97 Filed 06/17/19 Page 1 of 1 Page ID #:931

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                   CRIMINAL MINUTES - GENERAL




 Case No.       CR 19-00O50-CJC                                              Date    June 17, 2019


 Present: The Honorable      CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
 Interpreter

         Gabriela Garcia              Debbie Hino-Spaan                             MiRi Song
            Deputy Clerk             Court Reporter/Recorder                Assistant U.S. Attorney


       U.S.A. v. Defendant(s):      Present   Cust. Bond       Attorneys for Defendants: Present App. Ret.

Adau Akui Atem Mornyang              NOT                    Erin Murphy, DFPD              X      X
                                                      X
                                                            Georgina Wakefield, DFPD       X      X


                           MOTION FOR DISMISSAL OF THE INDICTMECT, OR ALTERNATIVELY, A
 PROCEEDINGS:
                           NEW TRIAL [89]


      Motion hearing held. The Court confers with counsel regarding tentative rulings on the
defendant’s motion. The Court hears oral argument. Order to issue.




                                                                                    00     :     27
                                                    Initials of Deputy Clerk gga
cc:




CR-11 (10/08)                           CRIMINAL MINUTES - GENERAL                                Page 1 of 1
